t c summary opinion united_states tax_court jack a and theresa y smith petitioners v commissioner of internal revenue respondent docket no 11507-02s filed date randy p zinna for petitioners brenda fitzgerald for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively after concessions by the parties the sole issue for decision is whether petitioners are liable for the 10-percent additional tax under sec_72 on a pension distribution of dollar_figure received during this case was submitted fully stipulated pursuant to rule all of the facts stipulated are so found petitioners resided in canton georgia at the time they filed their petition sec_7491 does not apply because this case involves a legal issue petitioner retired from the new orleans police department police department in he retired from the police department at age after completing years_of_service during petitioner received dollar_figure from his qualified_retirement_plan as part of a series of equal periodic_payments from that plan respondent concedes that this amount is not subject_to the additional tax under sec_72 during petitioner withdrew dollar_figure in a lump-sum_distribution of the balance of his qualified_retirement_plan lump-sum_distribution the parties agree that all of the distributions in this case are distributions from a qualified_pension or retirement_plan under sec_401 of a government_entity respondent contends that the dollar_figure is a distribution subject_to the sec_72 additional tax sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless an exception applies sec_72 is the only relevant exception here sec_72 provides that the 10-percent additional tax shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary petitioners contend that the lump sum distribution received by petitioner was part of a series of substantially_equal_periodic_payments based upon his life expectancy that were accumulated monthly from date to date unfortunately petitioners focus on the contributions made to the pension_plan not on the payments made from the plan we find that the lump-sum_distribution does not satisfy the requirements of the exception under sec_72 the lump-sum_distribution was a one-time payment the lump-sum_distribution was not part of a series of substantially_equal_periodic_payments made not less frequently than annually on this record we conclude that the lump-sum_distribution is subject_to the 10-percent additional tax under sec_72 contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
